PER CURIAM.
This matter comes before the court on review of the grant of a preliminary injunction issued by the district court under the guidelines of Dataphase Systems, Inc. v. C L Systems, Inc., 640 F.2d 109 (8th Cir.1981). On appeal defendants urge that plaintiff has not shown it will probably succeed on the merits. We stated in Dataphase:
It follows that the court ordinarily is not required at an early stage to draw the fine line between a mathematical probability and a substantial possibility of success. This endeavor may, of course, be necessary in some circumstances when the balance of equities may come to require a more careful evaluation of the merits. But where the balance of other *329factors tips decidedly toward movant a preliminary injunction may issue if movant has raised questions so serious and difficult as to call for more deliberate investigation.
Id. at 113.
We find that the district court did not abuse its discretion in applying the above standard in granting the preliminary injunction.
We do, however, request the district court to expedite an early determination on the merits of the legal issue involved as to the applicability of the Minnesota Franchise Act, Minn.Stat.Ann. § 80C.01 to -.22 (West Supp.1983), asserted by the plaintiff as governing the relationship of the parties.
The order granting the preliminary injunction is affirmed.